IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


KEITH MAYDAK,                          : No. 536 WAL 2014
                                       :
                  Petitioner           :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
           v.                          :
                                       :
                                       :
CITY OF GREENSBURG, RONALD E.          :
SILVIS, RANDY FINFROCK, ROBERT         :
DEPASQUALE, KATHLEEN                   :
MCCORMICK, WILLIAM EGER,               :
BERNARD MCARDLE, AND LESLIE F.         :
HARVEY,                                :
                                       :
                  Respondents          :


                                    ORDER


PER CURIAM

     AND NOW, this 4th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.